         Case 4:19-cv-00219-AT Document 42 Filed 04/09/20 Page 1 of 2




                IN THE UNITED STATES DISTRICT COURT
                    NORTHER DISTRICT OF GEORGIA
                           ROME DIVISION

CHASITY SPURLOCK, HOLLY )
ELLIOTT, and TIFFANY               )
THOMAS,                            )          CIVIL ACTION FILE NO.:
                                   )
       Plaintiffs,                 )          4:19-CV-00219-AT
                                   )
v.                                 )
                                   )
COMPLETE CASH HOLDINGS, )
LLC d/b/a Complete Cash Discount )
Title Pawn, WORKFORCE              )
HOLDINGS, LLC d/b/a Complete )
Cash Discount Title Pawn, ADP      )
TOTALSOURCE FL XVIII, INC. )
d/b/a Complete Cash Discount Title )
Pawn, RELOGIO, LLC d/b/a           )
Complete Cash Discount Title       )
Pawn, JOHN DOE 1 d/b/a             )
Complete Cash Discount Title       )
Pawn, and LISA WEBSTER,            )
                                   )
       Defendants.                 )

                                      ORDER

      Now before the Court is Defendant Workforce Holdings, LLC’s

(“Defendant”) Motion for Leave of Court to Answer Out of Time [Doc. 40]. There

being no entry of default or default judgment against Defendant, and counsel for

Plaintiffs indicating no intent to object, and for the reasons set forth in said Motion



                                     Page 1 of 2
         Case 4:19-cv-00219-AT Document 42 Filed 04/09/20 Page 2 of 2




and supporting Brief, the Court finds that there is excusable neglect for Defendant’s

failure to file an answer and, accordingly, good cause exists to grant Defendant leave

of Court to answer out of time. Accordingly, pursuant to FRCP 6(B), the Court

Orders Defendant to Answer or otherwise respond to the Complaint [Doc. 1] (the

“Complaint”) within five (5) business days following entry of this Order. Defendant

shall also file its Certificate of Interested Persons at the time of filing its Answer or

otherwise responding to the Complaint. Defendant shall file its Initial Disclosures

within fourteen (14) days after Answering or otherwise responding to the Complaint.

Defendant shall be subject to the current Scheduling Order [Doc. 23] as may be

amended. All deadlines are subject to any emergency orders now or hereafter issued

relating to or affecting Court operations and procedures during the current global

pandemic [see Doc. 36].



      SO ORDERED, this 9th day of April, 2020.




                                         Amy Totenberg
                                         United States District Judge
                                         Northern District of Georgia




                                      Page 2 of 2
